DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.  The Amendment filed 1/3/22 has been entered.  Pending claims 1-9 remain withdrawn.  Amended claims 10-18 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.  The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 15 
The system of claim 10, wherein the settlement fees are based on how many transactions are in the plurality of transactions. 
Appropriate correction or clarification of the claim is requested. 

Claim Rejections - 35 USC §101
4. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.  Claims 10-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 

	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine (claims 10-18), where the machine utilizes a recited process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claim, at its core, recites the abstract idea of: 
the merchant sends, to the acquiring bank, a transaction batch, wherein the transaction batch includes a plurality of transactions; 
the merchant sends, to the acquiring bank, a batch transaction settlement summary wherein the batch transaction settlement summary includes a merchant identifier number that identifies the merchant, a batch identifier that identifies the transaction batch, a timestamp indicating when the transaction batch was sent to the 
the acquiring bank, based on the transaction settlement summary, writes validation and qualification for each transaction of the plurality of transactions in the transaction batch, to the distributed ledger … ; 
the acquiring bank writes a settlement fee for each of the validated and qualified transactions to the distributed ledger … ; 
the acquiring bank writes, based on an amount of each transaction and the settlement fee of each transaction, a funding amount for each of the plurality of transactions to the distributed ledger … ; 
the acquiring bank writes a funding instruction file comprising a funding instruction for each transaction in the plurality of transactions in the transaction batch based on the funding amounts to the distributed ledger … ; and 
the commercial bank writes a confirmation of disbursement of funding amounts to a merchant account in response to the funding instruction file to the distributed ledger…; 
wherein a reconciliation smart contract provides real-time reconciliation for each transaction written to the distributed ledger by matching each transaction in the plurality of transactions of the transaction batch with the validation and qualification, the settlement fee, and the funding instruction. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., reconciling a batch of a plurality of financial 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 11-13 simply further refine the abstract idea by additionally requiring information regarding various identifiers, or time period, or number of transactions for the transactions, which is simply a type of data being acquired for analysis, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
	Claim 14 simply further refines the abstract idea by additionally requiring that the transaction include a cross-currency identifier and that the rules/conditions (application 
	Claims 15-16 simply further refine the abstract idea by requiring additional rules regarding how the settlement fees or funding amounts for the transactions are determined, which is simply data analysis and application of certain rules, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
Claim 17 simply further refines the abstract idea by additionally requiring that the funding instructions include money movement instructions, which is simply data analysis and application of certain rules to implement a transaction, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claim 18 simply further refines the abstract idea by additionally requiring that an alert is generated in response to a transaction reconciliation error occurring, which is simply data analysis and application of certain rules to generate a status of processing a transaction, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an  
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a “distributed ledger,” a “distributed ledger network,” various “nodes” communicating with the “distributed ledger network” and performing processing steps for processing the transactions -- the nodes being used by merchants and banks, and a “distributed network,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a computer network, a payment network, a blockchain network and/or a distributed ledger technology network having various nodes, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 026, 029, 033-035, 038-045, 059, 069, 071-073, and 075-084). 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
6.  Applicant’s arguments filed 1/3/22 have been fully considered. 
Applicant’s arguments (Amendment, Pgs. 7-9) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, applicant’s arguments, which are directed exclusively to Step 2B of the 101 rejection analysis, arguing that the claims include an inventive concept (i.e., something significantly more that the abstract idea to which the claims are directed), are not persuasive.  Paragraph 003 of the specification, cited by applicant, describes a situation of settling batches of financial transactions by combining, sorting and grouping transactions in the batches.  But, such functions are not describing a technological new [novel] abstract idea is still an abstract idea.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696